Citation Nr: 0119161	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  96-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1957.

By letters dated in December 1994 and June 1995, the Regional 
Office (RO) informed the veteran that his claim for 
compensation benefits was denied because he had not submitted 
evidence it had requested.  The veteran appealed to the Board 
which, in December 1996, denied the veteran's claims for 
service connection for a back disability and a neck 
disability on the basis that they were not well grounded.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
1999, the Court affirmed the Board's decision.  The veteran 
then appealed the claim to the U.S. Court of Appeals for the 
Federal Circuit, which, on October 13, 2000, affirmed the 
decision of the Court.  

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted into law.  Thereafter, the veteran moved to set aside 
the October 13, 2000 Federal Circuit decision.  On December 
18, 2000, this motion was granted and the claim remanded to 
the Court for consideration under the VCAA.  In an Order 
dated February 6, 2001, the Court vacated the Board's 
December 1996 decision and remanded the case for 
consideration.  


REMAND

The veteran asserts that service connection is warranted for 
back and neck disabilities.  He claims that he was injured in 
a jeep accident during service, and that the Department of 
Veterans Affairs (VA) examination in June 1996 confirmed that 
he has spondylosis of the cervical, thoracic and lumbar 
spine.  In various statements, the veteran has acknowledged 
that he attempted to obtain records of his treatment 
following service for his back and neck disabilities, but 
they are not available.  

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his current back 
and neck disabilities.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not that any 
current back or neck disorder is related 
to service.  The rationale for any 
opinion expressed should be set forth.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


